Case: 14-3100      Document: 18      Page: 1     Filed: 11/05/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                COREY DEMOND STOGLIN,
                       Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3100
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-3330-12-0390-I-2.
                 ______________________

                        ON MOTION
                    ______________________
                           ORDER
      The Department of Labor moves to reform the caption
 to designate the Merit Systems Protection Board
 (“Board”) as the respondent and for an extension of time
 for the Board to file its response brief.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when
 the Board reaches the merits of the underlying case.
Case: 14-3100         Document: 18   Page: 2   Filed: 11/05/2014



 2                                             STOGLIN   v. MSPB



 Here, the Board dismissed Corey Demond Stoglin’s peti-
 tion as untimely. Thus, the Board is the proper respond-
 ent in this petition for review.
     Because Stoglin has not timely filed a brief as re-
 quired by this court's September 11, 2014 order, his
 petition is dismissed for failure to prosecute. Thus, the
 motion for an extension of time is moot.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motions are granted to the extent that the
 Board is substituted for the Department of Labor. The
 revised official caption is reflected above.
     (2) The petition is dismissed for failure to timely file
 a brief.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s27


 ISSUED AS A MANDATE: November 5, 2014